PER CURIAM:
Larry Tomscha seeks review of the decision of the Merit Systems Protection Board, No. DA0752990272-I-2 (April 25, 2001), denying his motion to intervene in Joseph F. Palazzolo’s proceeding. We affirm.
Tomscha, one of Palazzolo’s counterparts, is a New York regional vice president of the American Federation for Government Employees Council 236. On August 12, 2000, he filed a motion to intervene, accompanied by an affidavit, in support of Palazzolo’s petition for review of his removal by the General Services Administration. The board denied Toms-cha’s motion because he did not demonstrate that he would have been affected directly by the outcome of Palazzolo’s proceeding. Tomscha asserts that Palaz-zolo’s removal affects his ability to make disclosures regarding GSA’s activities without fear of reprisal.
Under Merit Systems Protection Board regulations, a person, organization, or agency may permissively intervene in a board proceeding. See 5 C.F.R. § 1201.34(c)(1) (2002). “A motion for permission to intervene will be granted where the requester will be affected directly by the outcome of the proceeding.” Id. at § 1201.34(c)(2).
We must affirm the final decision of the board unless we determine that it is “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (2000).
Tomscha’s affidavit does not provide any detail of how he was directly affected by the outcome of Palazzolo’s proceeding. *456Accordingly, we decline to disturb the board’s ruling.